Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 8/10/2021 has been entered
Claims 1, 8, 12, 24, and 32-33 are rejected.
Claims 2-7, 9-11, 13-23, 25-31, and 34 are canceled.

Claim Objections
Claims 1, 8, 12, and 24 contain the grammatical error “two or more two or more”, where it should just be “two or more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1, 8, 12, 24, and 32-33 are rejected under 35 U.S.C 103 as being unpatentable over Hooli (US 2019/0020459) in view of Takeda (US 2019/0007248).

Regarding Claim 1, Hooli teaches a method for wireless communication, comprising: 
receiving a downlink control information (DCI) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI);
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
 transmitting the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).
Hooli does not explicitly teach the below limitations:   
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot);
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot) (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 8, Hooli teaches an apparatus for wireless communication, comprising: 
A memory (Hooli, Fig 5 memory 14); and
a processor coupled to the memory, and configured to (Hooli, Fig 5 processor 22); 
receive a downlink control information (DCI) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI), 
the DCI indicating uplink resources for the TTI (Hooli, paragraph 56, sTTI DCI includes much of the same information as a legacy UL grant, such as Physical Resource Blocks (PRBs) and DMRS resource), the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
transmit the DMRS using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).
Hooli does not explicitly teach the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot);
However Takeda teaches the below limitation:
(the DCI indicating uplink resources for the TTI, the TTI comprising a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot) (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 12, Hooli teaches a method for wireless communication, comprising: 
Transmitting a downlink control information (DCI) to a user equipment (UE) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI), 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
Receiving the DMRS from the UE using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).  
Hooli does not explicitly teach the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot);
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot) (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 24, Hooli teaches an apparatus for wireless communication, comprising: 
A memory (Hooli, Fig 5 memory 14); and
a processor coupled to the memory, and configured to (Hooli, Fig 5 processor 22); 
transmit a downlink control information (DCI) to a user equipment (UE) for transmission of a transmission time interval (TTI) (Hooli, Fig 3 steps 310-320, paragraph 53, the first part of control information for short Transmission Time Interval (sTTI) uplink (UL) transmissions is signaled through (slow) sTTI DCI that is transmitted on legacy Physical Downlink Control Channel (PDCCH) or Enhanced PDCCH (EPDCCH) once per subframe (1 ms).  The second part of control information for sTTI UL transmission may be signaled through mini DCIs (mDCIs) that the corresponding eNB may transmit in multiple symbols of a subframe, e.g., separately for each sTTI), 
the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an symbol location within the TTI that is to be used for transmitting a DMRS, the TTI comprising two or more two or more symbols within a slot (Hooli, paragraph 48, transmitting DMRS would result in 50% overhead, if DMRS is transmitted in each 2 symbol TTI, paragraph 56, sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS); and
receive the DMRS from the UE using the allocated uplink resources based at least in part on the DMRS configuration (Hooli, paragraph 56, sTTI DCI indicates on which of the DMRS resources, or DMRS symbols, that the UE transmits the DMRS).
Hooli does not explicitly teach the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot);
However Takeda teaches the below limitation:
(the DCI indicating a demodulation reference signal (DMRS) configuration for the TTI, the DMRS configuration comprising an) orthogonal frequency division multiplexing (OFDM) (symbol location within the TTI that is to be used for transmitting a DMRS) and a number of data symbol or symbols in the TTI, (the TTI comprising two or more two or more) OFDM (symbols within a slot) (Takeda, Fig 1, paragraph 34, a normal TTI includes 14 OFDM symbols, paragraphs 70, short TTI comprised of smaller number of symbols than a normal TTI, Fig 5A, 5B, UL data is transmitted in symbols not used for DMRS);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hooli by adding remaining OFDM symbols in a TTI being data symbols as taught by Takeda.  Because Hooli and Takeda teach short TTIs, and specifically Takeda teaches the remaining OFDM symbols in a TTI being data symbols for the benefit of the analogous art of communication using an uplink shared channel having a configuration suitable for short TTIs (Takeda, abstract).

Regarding Claim 32, Hooli and Takeda further teach the at least one symbol comprising a first symbol of the TTI (Hooli, paragraph 52, DMRS may be transmitted at the beginning of the TTI, hence the first symbol of the TTI).

Regarding Claim 33, Hooli and Takeda further teach the number of symbols of the TTI being two or three symbols (Hooli, paragraph 62, Fig 2 illustrates in a system with sTTI length of 2 symbols).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used. Please see updated rejection.
Applicant makes arguments based on the Hooli (US 2019/0020459) reference used in the 102 rejection in the most recent office action, and based on Takeda (US 2019/0007248), which was used in a previous office action.   Applicant argues that Hooli does not teach or suggest that the DCI indicates a DMRS configuration having a number of data symbols in a TTI along with a DMRS symbol, and that there may be two or more symbols within a slot, and further that Takeda does not teach DCI configuring sTTI pattern including data symbols.    However Hooli teaches in paragraph 56 that sTTI DCI indicates on which of DMRS symbols that the UE transmits the DMRS.  Hooli teaches in paragraph 48 that transmitting DMRS would result in 50% overhead if DMRS is transmitted in each 2 symbol sTTI.  Hence Hooli clearly teaches a 2 symbol TTI, and it at least implies that the remaining symbols in a sTTI would be data symbols, although they could also be null symbols.   Note that null symbols are included along with data and DMRS symbols in the DMRS configuration patterns as illustrated in Fig 4 and 5 of the current invention.    Fig 1 of Hooli shows a regular TTI with each symbol being a shortened TTI, and it is implied that the non-reference signals would be data symbols.  However, to be more explicit, Takeda Fig 5A and 5B clearly illustrate uplink data symbols and DMRS symbols in the shortened TTI.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412